Citation Nr: 9918087	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-28 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the 5th metatarsal of the right foot.

2.  Entitlement to service connection for diabetes and heart 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The appellant served on active duty for training for six 
months from November 1962 to May 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
residuals of a fracture of the 5th metatarsal of the right 
foot and for diabetes and heart disease.

A hearing was held on March 11, 1999, in Nashville, 
Tennessee, before Bettina S. Callaway, a member of the Board 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991) and who is 
rendering the determination in this case.


FINDINGS OF FACT

1.  The appellant sustained a fracture to the 5th metatarsal 
of the right foot in March 1955 prior to service.

2.  The appellant has stated that he reinjured his right foot 
while running during active duty for training.

3.  No medical evidence has been presented or secured to 
render plausible a claim that a residual disability, if any, 
resulting from a fracture to the 5th metatarsal of the right 
foot prior to service, underwent an increase in severity 
during the appellant's six-month period of active duty for 
training.

4.  Current medical evidence shows that the appellant has 
been seen for diabetic nail care and for fungal infections of 
the foot and that he has complained of occasional pain when 
he stands or walks for prolonged periods of time.

5.  No medical evidence has been presented or secured to 
render plausible a claim that a current right foot 
disability, including current fungal infections of the foot 
or complaints of occasional pain when standing or walking for 
prolonged periods of time, is the result of an injury or 
reinjury to the right foot sustained during active duty for 
training.

6.  The appellant has diabetes.

7.  The appellant has heart disease.

8.  No medical evidence has been presented or secured to 
render plausible a claim that diabetes or heart disease are 
the result of a disease or injury incurred in service, 
including an injury or reinjury sustained to the right foot 
during active duty for training.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a 
fracture of the 5th metatarsal of the right foot is not well 
grounded, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for diabetes and heart 
disease is not well grounded, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law.

The appellant served on active duty for training during 
peacetime from November 1962 to May 1963.  See 38 U.S.C.A 
§§ 101(22), (29), 1131, 1137 (West 1991).  A "veteran" is 
defined as "a person who served in the active military, 
naval, or air service . . . ."  38 U.S.C.A § 101(2) (West 
1991); see also 38 C.F.R. § 3.1(d) (1998).  "[A]ctive 
military, naval, or air service" includes, inter alia, "any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty."  38 U.S.C.A 
§ 101(24) (West 1991)(emphasis added); see also 38 C.F.R. § 
3.6(a) (1998).  The term "active duty for training" 
includes, inter alia, "full time duty in the Armed Forces 
performed by Reserves for training purposes."  38 U.S.C.A. 
§ 101(22)(A) (West 1991); see also 38 C.F.R. § 3.6(c)(4) 
(1998).  Thus, in order to establish basic eligibility for 
veterans benefits based upon his service in the Reserves, the 
appellant must establish that he was "disabled . . . from a 
disease or injury incurred or aggravated in the line of 
duty" in the Reserves.  See Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998), citing Paulson, 7 Vet. App. at 470 
("[A]n individual who has served only on active duty for 
training must establish a service-connected disability in 
order to achieve veteran status.").

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection for a 
disability may also be established based on aggravation of 
disease or injury which preexisted service when there is an 
increase in disability during service unless the increase is 
due to the natural progress of the disease.  38 C.F.R. 
§ 3.306(a) (1998).  Establishing service connection for a 
disability based on aggravation requires (1) evidence 
sufficient to show that a disease or injury preexisted 
service; (2) evidence showing an increase in disability 
during service sufficient to raise a presumption of 
aggravation of the disability; and, where the presumption is 
raised (3) a lack of clear and unmistakable evidence to rebut 
the presumption of aggravation which may include evidence 
showing that the increase in severity was due to the natural 
progress of the disability.  38 C.F.R. § 3.306(b) (1998); see 
Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (noting 
that VA amended its regulation to extend the "clear and 
unmistakable evidence" rebuttal standard to veterans with 
peacetime service after December 31, 1946, and that the 
effective date for the regulation was May 1, 1974).

Concerning Item (1) above, a disorder may be shown to have 
preexisted service if it is noted at entrance into service; 
however, history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1) (1998); 
Paulson, 7 Vet. App. at 470; Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  Moreover, for those who served only on active 
duty for training and have not established any 
service-connected disability, the presumption of soundness is 
not applicable.  Paulson, 7 Vet. App. at 470.

Under section 3.310(a) of VA regulations, service connection 
also may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the appellant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is not obligated under 38 U.S.C.A. § 5107(a) to 
assist the claimant any further in the development of that 
claim.  Murphy, 1 Vet. App. at 81.  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet the initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on his own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

With regard to a claim for service connection based on 
aggravation of a preexisting disability, the Board notes 
that, in addition to requiring evidence to render plausible 
the existence of a current disability -- an element which is 
common to all claims for service connection regardless of the 
theory of legal entitlement on which a claim is based -- a 
well grounded claim for service connection based on 
aggravation also requires evidence showing an increase in the 
severity of a preexisting disease or injury that is 
sufficient to raise the legal presumption of aggravation of 
the preexisting disease or injury.  38 C.F.R. § 3.306 (a), 
(b) (1996).  "[A]ggravation in service is based upon a 
worsening of the pre-service condition to the extent that a 
veteran's average earnings capacity has been diminished."  
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  
"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened." Id. at 
297.  Accordingly, "a lasting worsening of the condition" -
- that is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 & n.2 (1997) 
(Steinberg, J., dissenting); Degmetich v. Brown, 104 F.3d 
1328, 1331-33 (1997) (holding that VA compensation cannot be 
awarded for a disability that existed in the past but no 
longer exists even if that disability was service-connected); 
see also Hensley v. Brown, 5 Vet. App. 155, 163 (1993) 
(holding, as to whether increase must be to next higher 
rating, that "the presence of a ratable increase in 
disability at separation would be conclusive of an in-service 
increase in disability, but the obverse would not be true; 
that is, the absence of a ratable in-service increase [at 
separation] would not rule out a determination of an increase 
in disability"); see also Verdon v. Brown, 8 Vet. App. 529, 
538 (1996); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Thus, where there is evidence which renders plausible the 
existence of a current disability and which is sufficient to 
raise the legal presumption of aggravation, a well grounded 
claim for service connection for a disability based on 
aggravation is established.

Evidence submitted in support of a claim "must . . . be 
accepted as true for the purpose of determining whether the 
claim is well grounded . . . [except] when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion."  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

Analysis.

In this case, the Board notes that the appellant sustained a 
fracture to the 5th metatarsal of the right foot in March 
1955 prior to service.  Although the fracture was recorded on 
the July 1962 enlistment examination for Reserve service 
apparently from history provided to the examiner by the 
appellant, the appellant has also submitted medical evidence 
from a private hospital, dated March 1955 and received by the 
RO in September 1997, showing that he injured his foot in gym 
class in school and x-rays reflected a fracture-dislocation 
of the 5th metatarsal of the right foot which was treated by 
open reduction.  The records also show that the postoperative 
course was uneventful.  Thus, the Board concludes that the 
fracture of the 5th metatarsal of the right foot preexisted 
entry into active duty for training in 1962.  

The appellant has stated and testified at a hearing before 
the Board in March 1999 that he reinjured his right foot 
while running during active duty for training, that his foot 
swelled, that it was treated by medics who taped it with 
gauze, and that he was put on light duty for two days.  The 
Board accepts his statement as true for the purpose of 
establishing a well grounded claim because he is competent to 
report the occurrence of a reinjury to his foot.  However, as 
a lay person he is not competent to render a diagnosis of the 
reinjury or to determine whether the reinjury caused an 
increase in severity of an underlying condition, i.e., of a 
preexisting residual disability, if any, of the fracture to 
the 5th metatarsal as opposed to whether the reinjury merely 
caused a temporary or intermittent flare-up of symptoms.  
Hunt, 1 Vet. App. at 297 ("[T]emporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to symptoms, 
is worsened.").

In this regard, the Board notes that no medical evidence, 
including the service medical records which are in the claims 
file, has been presented or secured to render plausible a 
claim that a residual disability, if any, resulting from a 
fracture to the 5th metatarsal of the right foot prior to 
service, underwent an increase in severity during the 
appellant's six-month period of active duty for training.  
The reinjury reported by the appellant is not shown by the 
service medical records.

Moreover, with regard to the requirement for a well grounded 
claim that evidence be submitted to render plausible the 
existence of a current disability, the Board observes that 
recent medical evidence shows that the appellant has been 
seen for diabetic nail care for his toenails and for fungal 
infections of the feet and toes and that he has complained of 
occasional pain when he stands or walks for prolonged periods 
of time.  The appellant reported the history of the fracture 
to the metatarsal of the right foot and reported current 
complaints of occasional pain on standing and walking for 
prolonged periods to Jane Anne Gotcher, M.D., who wrote the 
history reported by the appellant down in a December 1996 
statement which is in the claims file.  However, no medical 
evidence has been presented or secured in this case to render 
plausible a claim that a current right foot disability, 
including current fungal infections of the foot or complaints 
of occasional pain when standing or walking for prolonged 
periods of time, is the result of an injury or reinjury 
sustained to the right foot during active duty for training.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding 
that a bare transcription of a lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber happens to be a medical professional).

Thus, the Board finds that a preexisting residual disability, 
if any, resulting from a fracture to the 5th metatarsal of 
the right foot prior to service did not undergo an increase 
in disability during service, and therefore the presumption 
of aggravation is not raised in this case.  Accordingly, a 
claim for service connection for residuals of a fracture of 
the 5th metatarsal of the right foot based on aggravation 
during the appellant's period of active duty for training 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

With regard to the claim for service connection for diabetes 
and heart disease, the Board notes that medical evidence has 
been submitted which shows that the appellant has diabetes 
and heart disease.  He testified at the March 1999 hearing 
before the Board that he believes the diabetes and heart 
disease are caused by anxiety that he has had about his right 
foot ever since he reinjured it in service.  In this regard, 
the Board notes that service connection may be granted for 
disability proximately due to or the result of a 
service-connected disability under section 3.310(a) of VA 
regulations.  38 C.F.R. § 3.310(a) (1998).  However, the 
appellant has not established service connection for an 
anxiety disorder or, in light of this decision, for a right 
foot disability and so a claim for service connection for 
diabetes and heart disease secondary to those disabilities 
cannot be granted as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law).

Moreover, the Board notes that the causes of appellant's 
diabetes and heart disease are medical matters requiring 
medical evidence for support and the appellant's own lay 
statements and beliefs do not constitute competent evidence 
in this regard.  Concerning this, the Board observes that no 
medical evidence has been presented or secured to render 
plausible a claim that diabetes or heart disease are related 
to an injury, if any, sustained to the right foot during 
active duty for training.  Accordingly, the Board concludes 
that the claims for service connection for diabetes and heart 
disease are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


ORDER

Service connection for residuals of a fracture of the 5th 
metatarsal of the right foot is denied.

Service connection for diabetes and heart disease is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

